Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1)	This application is a 371 of PCT/JP2020/003577, filed on 01/31/2020. 
2)	Acknowledgment is made of a claim for foreign priority under 35 U.S.C. § 119(a)-(d) or (f). The certified copies of priority document(s) required by 37 CFR 1.55 have been received in this instant application.
The foreign application filed from JAPAN identifies as:
JAPAN	2019-061332, filed on 03/27/2019.
3)	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. The following title is suggested:
	SERVO SIGNAL VERIFYING DEVICE FOR MAGNETIC RECORDING TAPE.
4)	The drawings are objected to because every blocks on figure 4 must be proper labeled. For example, block 104 must be labeled as “second amplifier”, block 105 must be labeled as “ signal determination unit ”, etc.,.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, “ amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “ Replacement Sheet ” or “ New Sheet ” pursuant to 37 CFR 1.121(d). 
If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
5)	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

6)	(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


7)	Claim(s) 12 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by TATEISHI (2006/0187569).

An amplifier that amplifies the servo signal (Fig.12, servo amplifier 33. See paragraphs [0036], [0037], [0044], [0045], [0047] and [0048]. In this case, read head 31 read servo signal S (figures 2B and 2C) from servo track ST (figure 2A), this servo S is amplified by servo amplifier 33).
As to claim 15, TATEISHI shows servo signal reading head is an inductive head (paragraph [0045]).
8)	Claim(s) 12 is further rejected under 35 U.S.C. 102(a)(1) as being anticipated by MATSUMOTO MASAKAZU (JP 2000-011347).
MATSUMOTO MASAKAZU discloses a servo signal reading head that is used to verify a servo signal written to a servo band of a magnetic recording tape (paragraphs [0022], servo signal on figure 4 are read by servo reader) as claimed in claim 12, comprising: 
an amplifier that amplifies the servo signal (Fig.12, servo reader 711, servo amplifier 811. See computer translation, paragraphs [0022]-[0032], [0046], [0048]-[0052]. In this case, the reproducing circuit 811a includes a head amplifier 811p for amplifying a servo pattern read signal from the head 711).

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10)	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over TATEISHI (2006/0187569).
TATEISHI discloses all the subject matter as claimed in claim 16, except that the amplifier is coupled to servo reader rather than attached servo reader. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to attach the amplifier on servo reader. The rationale is as follows: the amplifier in this case is perform the step of amplifying the servo signal has been read by the servo head no matter it attached and/or coupled to servo reader (the amplifier on TATEISHI is doing the same function). Therefore, anyone within the level of skill in the art could rearrange the parts/elements to attach the amplifier on servo reader as claimed. The motivation is reduced complexity of reading device.
11)	Claims 13,14,17 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any 

12)	Claims 1-11 are allowed.
13)	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant is reminded that in amending in response to a rejection of claims ( if the rejection involves with any applicable arts ), the patentable novelty must be clearly shown in view of the state of the art disclosed by the references cited and the objection made.  Applicant must also show how the amendments avoid such references and objections.  See 37 CFR § 1.111(c).
	Form PTO-892 is attached herein.
14)	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN Xuan DINH whose telephone number is 571-272-7586.  The examiner can normally be reached on MONDAY  to  FRIDAY from 9:00 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, STEVEN LIM, can be reached on 571-270-1210.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Electronic Business Center (EBC) at 866-217-9197 (toll-free).















								/TAN X DINH/
Primary Examiner, Art Unit 2688
June 8, 2021